DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2,4-9,11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US7216739) in view of Sell (US5767459).
With respect to claim 1 Sterling discloses an apparatus for reducing aerodynamic noise, the apparatus comprising:
 A core comprising:”
An inner tube (532 in figure 4) having an outer surface, an inner surface and a plurality of tube holes (542) passing between the inner surface and the outer surface;
A plurality of baffles (110); 
Wherein the plurality of baffles re secured to the outer surface of the inner tube and 
A casing comprising:
An outer tube (534) having an outer surface and an inner surface; and 
A cap (500) having a top surface and a bottom surface, wherein the top surface and the bottom surface each have a central portion and a peripheral portion, and wherein a plurality of cap holes (not shown in figure 4 but shown in the analogous caps of figures 3 and 5) pass through the peripheral portion between the top surface and the bottom surface ;
Where the cap is secured to one end of the outer tube and the other end of the outer tube is open (which is to say the inlet side of the outer tube which is shown to be open in fig 4); and 
Where the core fits inside of the casing to form a first airflow chamber bounded by the inner surface of the inner tube an the central portion of the bottom surface o the cap, and a second air flow chamber bounded by the outer surface of the inner tube, the inner surface o the outer tub and the peripheral portion of the bottom surface of the cap (see again fig 4);
Wherein the core and casing are configured to mate with a base such that air may enter through an opening in the base into the first airflow chamber and such that air is blocked from travelling out of the second air flow chamber by the base (see again figure 4).
Sterling does not disclose the use of a plurality of supporting rods.
	Sell (see figure 3) discloses the use of a plurality of support rods (6) to provide additional support and positive location for the baffles and other silencing means in a silencing structure.
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Sell to sue support rods to provide additional location and support for the elements of the silencer while also allowing for increased repairability of the structure.
With respect to claim 2 Sterling as modified further discloses (see threaded fasteners namely the nuts in Sell) a plurality of cap retainers securing the cap to the outer tube.
With respect to claim 4 Sterling discloses the use of steel (column 3) for the inner tube and other members (excepting the sound absorbing material). One would from this understand the use of steel for the formation of the core and the casing as they need to eb rigid members. As it regards the use of welding, as welding is a known means of attaching steel elements together it would have been an obvious matter to use such a known construction technique.  Welding has many known advantages including being permanent  and low cost.
With respect to claim 5 as it regards the specific selection of the number of cap holes, baffles and tube holes, it would have been an obvious matter to select such a number based upon routine testing. The number of holes and baffles would determine the flow properties and the sound reduction as would have been understood by one of ordinary skill. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6 as it regards the selection of the sizes of the respective tubes, it would have been an obvious matter to select such vales based upon the available space and the needed attenuation. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 7 Sterling as modified further discloses (see again fig 4) wherein the inner tube and outer tubes are substantially cylindrical, and wherein the baffles and cap are substantially cylindrical (se baffles of Sterling and cap of Sell).
With respect to claim 8 Sterling as modified further discloses an apparatus for reducing aerodynamic noise, the apparatus comprising:
A core comprising 
An inner tube (532 in figure 4) having an outer surface, an inner surface and a plurality of tube holes (542) passing between the inner surface and the outer surface;
A plurality of baffles (110); and
A plurality of supporting rods (6 in Sell)
Wherein the plurality of baffles re secured to the outer surface of the inner tube and the plurality of supporting rods are secured to the plurality of baffles (see again teachings of Sell)
A casing comprising:
An outer tube (534) having an outer surface and an inner surface; and 
A cap (500) having a top surface and a bottom surface, wherein the top surface and the bottom surface each have a central portion and a peripheral portion, and wherein a plurality of cap holes (not shown in figure 4 but shown in the analogous caps of figures 3 and 5) pass through the peripheral portion between the top surface and the bottom surface; and 
A base (the handle portion of the tool as shown in Sterling figure 3a) comprising:
A planar bottom having an open inner portion and a closed outer portion; an inner pipe secured t the planar bottom and orthogonally positioned around the perimeter of the open inner portion; an outer pipe secured to the planar bottom and orthogonally positioned around the perimeter of the closed outer portion (these are the inner passages of the tool);
Where the core sits inside of the casing to form a first airflow chamber (see Sterling figure 4) bounded by the inner surface of the inner tube, the central portion of the bottom surface of the cap., and the open portion of the base, and a second airflow chamber bounded by the outer surface of the inner tube, the inner surface of the outer tube, the peripheral; portion of the bottom surface of the cap and the outer portion of the base. 
With respect to claim 9 Sterling as modified further discloses a plurality of cap retainers (the nuts in Sell retain the cap and would eb obviously applied to the cap of Sterling) securing the cap to the outer tube. 
With respect to claim 11 Sterling as modified discloses the use of steel (column 3 Sterling ) for the inner tube and other members (excepting the sound absorbing material). One would from this understand the use of steel for the formation of the core and the casing as they need to eb rigid members. As it regards the use of welding, as welding is a known means of attaching steel elements together it would have been an obvious matter to use such a known construction technique.  Welding has many known advantages including being permanent  and low cost.
With respect to claim 12 as it regards the specific selection of the number of cap holes, baffles and tube holes, it would have been an obvious matter to select such a number based upon routine testing. The number of holes and baffles would determine the flow properties and the sound reduction as would have been understood by one of ordinary skill. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 13 as it regards the selection of the sizes of the respective tubes, it would have been an obvious matter to select such vales based upon the available space and the needed attenuation. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 14 Sterling as modified further discloses (see again fig 4) wherein the inner tube and outer tubes are substantially cylindrical, and wherein the baffles and cap are substantially cylindrical (se baffles of Sterling and cap of Sell). As it regards the base, the handle itself which is analogous to the base is substantially cylindrical so as to fit in the hand of the user.
With respect to claim 15 as it regards the connector pipe, there is taught a connector pipe ( an air hose is a type of pipe) extending away form the core and casing, where the connector pipe is configured to mate with an air supply. While not expressly taught to mate to an air dryer, it is known in the art of pneumatic tool to includer an air dryer in the line upstream of the tool so as to reduce the moisture in the tool and prolong the life thereof. Further the use of the silencer with an air dryer would have been an obvious use of the silencer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
With respect to claim 16 Sterling discloses the use of threaded connections (see the threaded attachment nipple for connecting to the air hose in figures 3a and 4. 
With respect to claim 17 Sterling as modified further discloses wherein the connector pipe is a different size than the exhaust pipe (see adapter nipple) wherein the connector pipe comprises an adapter configured to allow the connector pipe to mate with the exhaust pipe.
2. Calims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US7216739) in view of Sell (US5767459) as applied to claims 1 and 8 above and in further view of Blake (US10249280).
With respect to claims 3 and 10, Sterling as modified discloses the invention as claimed except for the use of an air deflector having a diverter cap, diverter tube and the connection therebetween.
Blake discloses the use of an air deflector having a solid diverter cap (16) and a partially open diverter tube (15).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Blake to use a solid cap and partially open tube to allow for control over the direction of an outlet of a pressurized flow. This would allow for the operator of the device to ensure the flow was vented both down wind and away from the operator prior to the gaseous flow exhausting to the environment. This would improve user safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN217029059 discloses a silencer for a flow; Lee (US11176921) discloses a silencer for air booster; Koenig (US10717179) discloses a sound damper for power tools; Sun (US10583548) discloses a silencing mechanism of a pneumatic tool; Lin (US9587765) discloses a sound treatment; Fresch (US7000332) discloses a pulse purge gas dryer; Trainor (US4134472) discloses a combination muffler and filter; and Gibel (US3715010) discloses a muffler.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837